IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 19, 2011

              STATE OF TENNESSEE v. ELMI ADULAHI ABDI

            Direct Appeal from the Criminal Court for Davidson County
                    No. 2008-B-1061   Cheryl Blackburn, Judge


                 No. M2010-00277-CCA-R3-CD - Filed June 29, 2011


A Davidson County jury convicted the defendant, Elmi Adulahi Abdi, of attempted
aggravated robbery, a Class C felony. The trial court sentenced him as a Range II, multiple
offender to ten years in the Tennessee Department of Correction, consecutive to his sentence
in Davidson County case number 2006-A-30. On appeal, the defendant argues that (1) the
evidence was insufficient to support his conviction; (2) the trial court erred by admitting
videotape evidence; and (3) the trial court erred by enhancing the defendant’s sentence and
ordering him to serve his sentence consecutive to case number 2006-A-30. Following our
review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which A LAN E. G LENN and C AMILLE
R. M CM ULLEN, JJ., joined.

Ashley Preston (at trial and on appeal), and Jason Gichner (at trial), Nashville, Tennessee,
for the appellant, Elmi Abdulahi Abdi.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Rachel Sobrero, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                       Background

      A Davidson County grand jury indicted the defendant, Elmi Abdulahi Abdi, for
attempted aggravated robbery, a Class C felony. The matter proceeded to trial on September
21 and 22, 2009.
        The victim testified that on January 1, 2008, she was the front desk clerk at the
Extended Stay America Hotel located at 2525 Elm Hill Pike, Nashville, Tennessee. On that
day, she arrived at work at 7:00 a.m. Before she could remove money from the hotel’s safe
to put in her register for the day, she heard the door open and went to the front desk. The
victim testified that the defendant was standing at the counter, wearing a stocking cap, a gray
fleece jacket, and dark sunglasses. She said that he demanded that she give him all of the
money. He had his hand in a pocket of his jacket, and she said that “he lifted his hand up
towards my head like he had a gun.” She told him that she had not taken the money out of
the safe yet and showed him the empty register drawer. He demanded that she let him behind
the counter and said, “I ought to kill you.” The victim testified that after he said that, she
began moving to the side door and then turned and ran through the back door. She said that
she was afraid that he would shoot her in the back when she turned to run. She went up to
the third floor, and knocked on a guest’s door. The guests let her in, and they called the
police. When the police arrived, she told them what happened. The following day, a
detective at the Hermitage Precinct showed her a set of photographs. She identified a
photograph of the defendant as the person who tried to rob her. She also identified the
defendant in the courtroom.

       On cross-examination, the victim denied that the man who tried to rob her was black.
She said that she recalled the description that she gave to the police but did not recall telling
the police that the man was black.

        On re-direct examination, the victim stated that she was “a hundred percent” certain
that the defendant was the person who tried to rob her. She said that she would not describe
the defendant as a black man.

       Metropolitan Nashville Police Officer Geoffrey Thiede testified that he responded to
an attempted robbery call at 2525 Elm Hill Pike on January 1, 2008. He spoke with the
victim and filled out an incident report. He said that the description he recorded was “a
generic description of a male black, approximately twenty-five to thirty years old, 5’ 9”, 185
pounds.” Officer Thiede noted in his report that the suspect had “his left hand . . . in the
pocket of the fleece jacket to possibly give [the victim] the inference that maybe he had a
weapon in his hand.”

       On cross-examination, Officer Thiede agreed that the victim described the suspect as
a black male. He further agreed that he indicated in his report that there was no weapon
involved. He recalled that the victim told him that the hotel had video surveillance but that
she did not have access to it. He did not know whether detectives followed up on the video
surveillance.



                                               -2-
      Metropolitan Nashville Police Detective James Chastain testified that he prepared a
photographic lineup including the defendant’s photograph.

       Metropolitan Nashville Police Detective Jeff Ball testified that he was the lead
detective in this case. He spoke with the victim on January 2, 2008, and showed her a
photographic lineup. She identified the defendant as the person who tried to rob her. He
learned that the hotel had video surveillance, and the police collected a videotape from the
hotel. Detective Ball testified that the Tech Support Unit viewed the videotape, but the
attempted robbery was not captured on the videotape. He said that the police received an
anonymous call that the defendant was at the Breckinridge Apartments on Plus Park
Boulevard. The police arrested the defendant in that area. Detective Ball spoke to the
defendant at the Hermitage Precinct. The defendant signed a rights waiver. He told the
detective that he did not take any money and that it was his hand in his pocket. The
defendant said he might have attempted it and that he was drunk. He explained that he lost
his memory when he was drunk. Detective Ball said that he had a surveillance video from
a business three to four miles away from the hotel that captured the defendant at 9:08 a.m.,
according to the time on the videotape. The detective said that, based on his investigation,
the clock on the videotape was one hour off. The defendant identified himself in the video.
The detective testified that the clothing worn by the defendant in the video matched the
description given by the victim.

       On cross-examination, Detective Ball agreed that the defendant never specifically said
that he attempted to rob anyone at the hotel.

      The state recalled the victim, who testified that the defendant did not smell of alcohol,
speech was not slurred like a drunk person, nor did he walk abnormally.

      Following the close of proof and deliberations, the jury convicted the defendant of
attempted aggravated robbery, a Class C felony. The trial court sentenced him as a Range
II, multiple offender to serve ten years in the Tennessee Department of Correction,
consecutive to Davidson County case number 2006-A-30. The defendant filed an untimely
motion for new trial, which the trial court heard and denied.

        In the interest of justice, this court granted the defendant’s motion for waiver of the
thirty-day limit for filing a notice of appeal. The defendant filed a notice of appeal on March
19, 2010.

                                           Analysis

       The defendant argues that (1) the evidence was insufficient to support his conviction;
(2) the trial court erred by admitting videotape evidence; and (3) the trial court erred by

                                              -3-
ordering him to serve his sentence consecutive to case number 2006-A-30. The state
responds that this court should dismiss the appeal for failure to file a timely notice of appeal;
however, this court has previously granted the defendant’s motion for waiver of the
limitations period in the interest of justice. The state alternatively argues that (1) the
evidence was sufficient because of the victim’s identification of the defendant; (2) the
defendant waived appellate review of the evidentiary issue by failing to file a timely motion
for new trial; and (3) the trial court properly sentenced the defendant.

                                I. Sufficiency of the Evidence

        Our review begins with the well-established rule that once a jury finds a defendant
guilty, his or her presumption of innocence is removed and replaced with a presumption of
guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the
convicted defendant has the burden of demonstrating to this court why the evidence will not
support the jury’s verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). To meet this burden, the defendant must
establish that no “rational trier of fact” could have found the essential elements of the crime
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed.
2d 560 (1979); State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003); Tenn. R. App. P. 13(e).
In contrast, the jury’s verdict approved by the trial judge accredits the state’s witnesses and
resolves all conflicts in favor of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992).
The state is entitled to the strongest legitimate view of the evidence and all reasonable
inferences which may be drawn from that evidence. Carruthers, 35 S.W.3d at 558; Tuggle,
639 S.W.2d at 914. Questions concerning the credibility of the witnesses, conflicts in trial
testimony, the weight and value to be given the evidence, and all factual issues raised by the
evidence are resolved by the trier of fact and not this court. State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). We do not attempt to re-weigh or re-evaluate the evidence. State v. Reid,
91 S.W.3d 247, 277 (Tenn. 2002); Bland, 958 S.W.2d at 659. Likewise, we do not replace
the jury’s inferences drawn from the circumstantial evidence with our own inferences. See
State v. Elkins, 102 S.W.3d 581, 582 (Tenn. 2003); Reid, 91 S.W.3d at 277.

        Initially, we note that the defendant does not argue that the evidence was insufficient
to prove the offenses for which he was convicted, but rather, the defendant maintains that the
evidence was insufficient to establish his identity as a participant in the offense for which he
was convicted. The identity of the offender is an essential element of any crime. State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789, 793
(Tenn. 1975)). Identification of the defendant as the perpetrator of the offense is a question
of fact for the jury. State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993). Here,
the victim positively identified him in a photographic lineup the day after the attempted
robbery and identified him again in the courtroom during the trial. She stated that she was
“a hundred percent” certain that the defendant was the person who tried to rob her. A

                                               -4-
victim’s identification alone is sufficient to support a conviction. Id. Therefore, we conclude
that the jury accredited the victim’s testimony, and based on her identification, any rational
trier of fact could have found the defendant guilty of attempted aggravated robbery.

                                          II. Waiver

        The defendant argues that the trial court erred by admitting a video of his interview
with police over his objection. The state responds that the defendant waived this issue by
filing an untimely motion for new trial. We agree with the state.

        A motion for new trial “shall be in writing or, if made orally in open court, be reduced
to writing, within thirty days of the date the order of sentence is entered.” Tenn. R. Crim.
P. 33(b). This provision is mandatory, and the time for filing may not be extended. See
Tenn. R. Crim. P. 45(b)(3); see also State v. Martin, 940 S.W.2d 567, 569 (Tenn. 1997);
State v. Dodson, 780 S.W.2d 778, 780 (Tenn. Crim. App. 1989). The thirty-day provision
is jurisdictional, and an untimely motion is a nullity. Dodson, 780 S.W.2d at 780. It
deprives the appellant of the opportunity to argue on appeal any issues that should have been
raised in the motion for new trial. Martin, 940 S.W.2d at 569. “The fact that a trial judge
erroneously considers and rules upon a motion that has not been timely filed does not
validate the motion . . . .” Dodson, 780 S.W.2d at 780. Furthermore, the untimely filing of
a motion for new trial does not toll the time for filing a notice of appeal; thus, an untimely
motion for new trial will also result in an untimely notice of appeal. See State v. Davis, 748
S.W.2d 206, 207 (Tenn. Crim. App. 1987). Unlike the untimely filing of the notice of
appeal, this court does not have the authority to waive the untimely filing of a motion for new
trial. See Tenn. R. App. P. 4(a); State v. Givhan, 616 S.W.2d 612, 613 (Tenn. Crim. App.
1980). However, this court, in its discretion, may take notice of plain error which affects a
substantial right of the defendant where it may be necessary to do substantial justice. Tenn.
R. App. P. 36(b); State v. Johnson, 980 S.W.2d 414, 418 (Tenn. Crim. App. 1998).

       In this case, the defendant filed his motion for new trial on December 9, 2009, more
than thirty days after the court entered the sentencing order. Therefore, he cannot now argue
an issue - admission of certain evidence - that he should have raised in a timely motion for
new trial. Additionally, the defendant has not shown that consideration of this issue is
“necessary to do substantial justice,” so we decline to review the issues for plain error. State
v. Smith, 24 S.W.3d 274, 282-83 (Tenn. 2000). We conclude that the defendant has waived
his argument that the trial court erred by admitting video of his interview with police.

                                        III. Sentencing

       For his final argument, the defendant argues that the trial court erred by enhancing his
sentence beyond the minimum and ordering him to serve his sentence consecutively to his

                                              -5-
sentence in Davidson County case number 2006-A-30. Specifically, he claims that the trial
court did not express its reasoning with particularity.

        A defendant’s sentence is reviewed by the appellate courts de novo with a
presumption that the determinations made by the trial court are correct. Tenn. Code Ann. §
40-35-401(d); State v. Imfeld, 70 S.W.3d 698, 704 (Tenn. 2002). For this presumption to
apply to the trial court’s actions, there must be an affirmative showing in the record that the
trial court considered sentencing principles and all relevant facts and circumstances. State
v. Pettus, 986 S.W.2d 540, 543-44 (Tenn. 1999). While determining or reviewing a sentence,
the courts must consider: (1) the evidence received at trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5) evidence
offered by the parties on the enhancement and mitigating factors; (6) any statement the
defendant wishes to make in the defendant’s behalf about sentencing; and (7) the potential
for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-103(5), -210(b); State v. Ashby,
823 S.W.2d 166, 168 (Tenn. 1991); State v. Holland, 860 S.W.2d 53, 60 (Tenn. Crim. App.
1993).

       If the trial court has imposed a lawful sentence by following the statutory sentencing
procedure, has given due consideration and proper weight to the factors and sentencing
principles, and has made findings of fact adequately supported by the record, this court may
not modify the sentence even if it would have preferred a different result. State v. Fletcher,
805 S.W.2d 785, 789 (Tenn. Crim. App. 1991). However, if the trial court does not comply
with statutory sentencing provisions, our review of the sentence is de novo with no
presumption the trial court’s determinations were correct. State v. Winfield, 23 S.W.3d 279,
283 (Tenn. 2000).

         Generally, it is within the discretion of the trial court to impose consecutive sentences
if it finds by a preponderance of the evidence that at least one of the following statutory
criteria apply:

       (1) [t]he defendant is a professional criminal who has knowingly devoted such
       defendant’s life to criminal acts as a major source of livelihood;

       (2) [t]he defendant is an offender whose record of criminal activity is
       extensive;

       (3) [t]he defendant is a dangerous mentally abnormal person so declared by a
       competent psychiatrist who concludes as a result of an investigation prior to
       sentencing that the defendant’s criminal conduct has been characterized by a



                                               -6-
       pattern of repetitive or compulsive behavior with heedless indifference to
       consequences;

       (4) [t]he defendant is a dangerous offender whose behavior indicates little or
       no regard for human life, and no hesitation about committing a crime in which
       the risk to human life is high;

       (5) [t]he defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating circumstances
       arising from the relationship between the defendant and victim or victims, the
       time span of defendant’s undetected sexual activity, the nature and scope of
       the sexual acts and the extent of the residual, physical and mental damage to
       the victim or victims;

       (6) [t]he defendant is sentenced for an offense committed while on probation;
       or

       (7) [t]he defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b).

       If the court concludes the defendant is a dangerous offender under Tennessee Code
Annotated section 40-35-115(b)(4), it must make two further determinations in addition to
applying general sentencing principles. Imfeld, 70 S.W.3d at 708. First, it must find an
extended sentence is necessary to protect the public from further criminal conduct by the
defendant, and, second, it must find consecutive sentencing to be reasonably related to the
severity of the offenses. State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995). However,
such specific factual findings are unnecessary for the other categories of Tennessee Code
Annotated section 40-35-115(b). State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

        In this case, the trial court determined, and the defendant does not challenge, that he
was a Range II, multiple offender. As such, the defendant was subject to a sentence of six
to ten years for attempted aggravated robbery, a Class C felony. See Tenn. Code Ann. § 40-
35-112(b)(3). The trial court found that the following enhancement factors applied:
enhancement factor (1), the defendant had a previous history of criminal convictions or
behavior beyond that necessary to establish the sentencing range; enhancement factor (8),
the defendant had previously failed to comply with the conditions of a sentence involving
release into the community; and enhancement factor (13), the defendant was on parole when
he committed the instant offense. Furthermore, the trial court ordered the defendant to serve
his sentence consecutively to a prior sentence based on findings that he had an extensive
criminal record, was a dangerous offender, and had been on parole when he committed the

                                              -7-
instant offense. The trial court supported its finding that the defendant was a dangerous
offender by finding that the aggregate sentence length reasonably related to the seriousness
of the offense and that it was necessary to protect the public from further criminal conduct
by the defendant. We conclude that the trial court followed the statutory sentencing
procedure, gave due consideration and proper weight to the factors and sentencing principles,
and made findings of fact adequately supported by the record. As such, we affirm the trial
court’s sentencing.

                                        Conclusion

       Based on the foregoing reasons, we affirm the judgment of the trial court.


                                                   ___________________________________
                                                   J.C. McLIN, JUDGE




                                             -8-